                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               January 28, 2019
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

DANIEL LOPEZ,                                 §
                                              §
        Plaintiff,                            §
VS.                                           §   CIVIL ACTION NO. 2:18-CV-430
                                              §
CITY OF CORPUS CHRISTI, et al,                §
                                              §
        Defendants.                           §

                                        ORDER

      Before the Court are Defendants’ Motions to Dismiss (D.E. 7, 8). With leave of
Court, Plaintiff timely filed an amended complaint (D.E. 14), which does not reference
the earlier complaint (D.E. 1). “An amended complaint supersedes the original complaint
and renders it of no legal effect unless the amended complaint specifically refers to and
adopts or incorporates by reference the earlier pleading.” King v. Dogan, 31 F.3d 344,
346 (5th Cir. 1994) (citing Boelens v. Redman Homes, Inc., 759 F.2d 504, 508 (5th
Cir.1985)). A Rule 12(b)(6) motion addressed to a superseded complaint is moot. See
Maxim Integrated Prod., Inc. v. State Farm Mut. Auto. Ins. Co., No. SA-14-CV-1030-
XR, 2015 WL 10990119, at *1 (W.D. Tex. Feb. 12, 2015) (citing Merritt v. Fogel, 349 F.
App'x 742, 745 (3d Cir. 2009)). Consequently, the Court TERMINATES AS MOOT
Defendants’ Motions to Dismiss (D.E. 7, 8).
      ORDERED this 28th day of January, 2019.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




1/1
